Judgment, Supreme Court, New York County (Ira Beal, J.), rendered May 22, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a con*238trolled substance in or near school grounds, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The court properly denied defendant’s application pursuant to Batson v Kentucky (476 US 79 [1986]). The record supports the court’s finding that the nondiscriminatory reason provided by the prosecutor for the challenge in question was not pretextual. This finding is entitled to great deference (see People v Hernandez, 75 NY2d 350 [1990], affd 500 US 352 [1991]), and we do not find any disparate treatment by the prosecutor of similarly situated panelists. Concur—Buckley, P.J., Tom, Sullivan, Ellerin and Williams, JJ.